Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2007                                                                                           Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  132883(85)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  SUSAN C. CHILDERS,
            Plaintiff-Appellee,
                                                                   SC: 132883
  v                                                                COA: 272806
                                                                   WCAC: 04-000464
  LEAR AUTOMOTIVE SYSTEMS and
  ZURICH AMERICAN INSURANCE COMPANY,
             Defendants-Appellants.
  _________________________________________


         On order of the Chief Justice, the request by defendants-appellants that their
  motion for reconsideration be withdrawn is considered and the motion is DISMISSED
  with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2007                         _________________________________________
                                                                              Clerk